Citation Nr: 0522608	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  96-42 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 40 percent disabling prior to February 26, 
2002.

2.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 50 percent disabling for the period from 
February 26, 2002 to July 1, 2003.  

3.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 90 percent disabling on and after July 1, 
2003.  

4.  Entitlement to an increased rating for gunshot wound 
residuals of the right thigh, evaluated as 30 percent 
disabling prior to July 24, 2001.

5.  Entitlement to an increased rating for gunshot wound 
residuals of the right thigh, evaluated as 40 percent 
disabling on and after July 24, 2001.




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1952 and from May 1954 to February 1961.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an increased rating for the right 
thigh injury.  In October 2001, the RO increased the 
disability evaluation for the right thigh disability to 40 
percent disabling, effective July 24, 2001.  Even though the 
RO increased the schedular rating for the veteran's 
disability during the appeal, the issue of entitlement to a 
higher rating remains on appeal, as the veteran has not 
indicated his desire to withdraw that issue.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The claim for an increased rating for bilateral hearing loss 
comes before the Board from a January 2002 rating decision, 
which reduced the veteran's disability rating for bilateral 
hearing loss from 40 percent to 20 percent.  The veteran 
voiced disagreement with this decision and in an October 2002 
rating decision, the RO found that the decision to reduce the 
veteran's disability rating for hearing loss was clearly and 
unmistakably erroneous.  In November 2002, the RO issued a 
Statement of the Case that continued the veteran's 40 percent 
disability rating.  The veteran subsequently perfected his 
appeal of this matter.  In a May 2004 rating action, the RO 
increased the evaluation for bilateral hearing loss to 50 
percent, effective February 26, 2002 and 90 percent, 
effective July 1, 2003.  The RO also granted a total rating 
based on individual unemployability due to service connected 
disabilities (TDIU) effective July 24, 2001.   

This case was remanded in May 2004.  It has been returned for 
review by the Board.  

In July 2003, a VA examiner noted that there was an absent 
right Achilles reflex of the right leg, which the examiner 
indicated was secondary to the veteran's gunshot wound.  In 
this case, the veteran may be entitled to a separate rating.  
38 C.F.R. § 4.55(a).  The examiner also noted that the 
veteran had severe bilateral lower extremity edema due to 
dependency and lymphatic obstruction due to gunshot wounds.  
These matters are referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  For the period prior to February 26, 2002, the veteran's 
bilateral hearing loss was productive of no more than Level 
VII hearing in the right ear and Level VIII hearing in the 
left ear.  

2.  For the period from February 26, 2002 to July 1, 2003, 
the veteran's bilateral hearing loss was productive of no 
more than Level VII hearing in the right ear and Level VIII 
hearing in the left ear.  

3.  For the period on and after July 1, 2003, the veteran's 
bilateral hearing loss was productive of no more than Level X 
hearing in the right ear and Level XI hearing in the left 
ear.  

4.  For the period prior to July 24, 2001, the residuals of 
the veteran's gunshot wound to the right thigh (Muscle Group 
XIII) are manifested primarily by pain, and are productive of 
no more than moderately severe muscle disability.

5.  For the period on and after July 24, 2001, the residuals 
of the veteran's gunshot wound to the right thigh (Muscle 
Group XIII) are manifested primarily by pain, and are 
productive of severe muscle disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for the period prior to February 26, 2002, for a 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 3.321, 4.3, 4.7, 4.85, 4.86, 4.87 and Diagnostic Code 6100 
(2004).

2.  The criteria for a disability evaluation in excess of 50 
percent for the period from February 26, 2002 to July 1, 
2003, for a bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 3.321, 4.3, 4.7, 4.85, 4.86, 4.87 and Diagnostic 
Code 6100 (2004).

3.  The criteria for a disability evaluation in excess of 90 
percent for the period on and after July 1, 2003, for a 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 3.321, 4.3, 4.7, 4.85, 4.86, 4.87 and Diagnostic Code 6100 
(2004).

4.  The criteria for a disability evaluation in excess of 30 
percent for the period prior to July 24, 2001 for the 
residuals of a superficial gunshot wound to the right thigh 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, Part 4, Diagnostic Code 5313 (1996) 
(2004).

5.  The criteria for a disability evaluation in excess of 40 
percent for the period on after July 24, 2001 for the 
residuals of a superficial gunshot wound to the right thigh 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, Part 4, Diagnostic Code 5313 (1996) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

A VCAA-compliant letter was not sent to the appellant.  While 
a single VCAA-compliant document was not sent to the 
appellant during the course of the appeal, the veteran was 
advised of the VCAA in a supplemental statement of the case 
(SSOC) issued in July 2004.  The Board finds that the 
statement of the case (SOC), SSOC, and correspondence from 
the RO to the veteran, notified him of the information and 
evidence necessary to substantiate the claims, the 
information and evidence that VA would seek to provide, and 
the information and evidence he was expected to provide.  

Also various correspondence from the RO to the veteran 
notified him of the information and evidence necessary to 
substantiate his claims, the information and evidence that VA 
would seek to provide and the information and evidence he was 
expected to provide.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claims have been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual background and criteria for an increased rating for 
bilateral hearing loss

Based on an opinion of an audiologist service connection was 
granted for bilateral hearing loss in a March 1993 rating 
action.  A 40 percent evaluation was granted, effective in 
July 1991.  

In October 2001, the RO proposed to reduce the veteran's 
disability evaluation for bilateral hearing loss.  In January 
2002, the veteran's disability rating for bilateral hearing 
loss was reduced to 20 percent disabling, beginning in April 
2002.  

In an October 2002 rating action, it was noted that 38 C.F.R. 
§ 4.86 had not been considered and the veteran's 40 percent 
rating for bilateral hearing loss was restored.   

In a May 2004 rating action, the RO increased the evaluation 
for bilateral hearing loss to 50 percent, effective February 
26, 2002, and 90 percent, effective July 1, 2003.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

Under the rating schedule, disability evaluations for 
bilateral hearing loss disability range from noncompensable 
to 100 percent based on the degree of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  The 
evaluations derived from the schedule are intended to make 
allowance for improvement by hearing aids.  Hearing 
impairment will be evaluated solely on pure tone averages 
when either the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

When the pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz are 55 decibels or more, the level of hearing 
impairment will be determined based on either the degree of 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second or solely on pure tone 
averages, whichever results in the higher auditory acuity 
level.  Each ear will be evaluated separately.  When the pure 
tone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the appropriate evaluation 
will be determined based on either the degree of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by a pure tone 
audiometry test in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second or solely on pure tone averages, 
whichever results in the higher auditory acuity level.  The 
resulting auditory acuity level will then be elevated to the 
next higher auditory acuity level.  Each ear will be 
evaluated separately.  38 C.F.R.§ 4.86.

Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 40 percent disabling prior to February 26, 
2002.  

An audiological examination was conducted in July 2001.  The 
examination report shows that the puretone thresholds at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz were 60, 70, 
95, and 105+, in the right ear, respectively, and 55, 80, 95 
and 105+, respectively, in the left ear.  The average 
puretone thresholds were 82.5 (83) in the right ear and 83.75 
(84) in the left ear.  Word recognition was 76 percent in 
each ear.  

Tympanometry revealed normal middle ear pressure and 
compliance in both ears.  Acoustic reflexes were within 
normal limits at 500 and 1000 Hertz but absent in both ears 
at 2000 and 4000 Hertz, which is consistent with the degree 
of hearing impairment.  Reflex decay was positive in the 
right ear but negative in the left ear at 500 Hertz.  
Otoscopy was within normal limits in both ears.  Pure tone 
testing revealed a moderate sloping to profound sensorineural 
hearing loss in both ears.  

The Board notes that this is considered an exceptional 
hearing pattern.  With consideration of Tables VIA and VII, 
and 4.86, this audiological evaluation established Level VII 
hearing in the right ear and Level VIII hearing in the left 
ear.  This is considered 40 percent disabling.

The preponderance of the evidence is against the claim for a 
higher evaluation for bilateral hearing loss for this period.  

Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 50 percent disabling from February 26, 
2002 to July 1, 2003.  

The veteran submitted a February 2002 statement from G.M., 
Ph.D.  He, in essence indicated that the veteran hearing loss 
had become worse since 1989.  There was an uninterpreted 
audiogram attached.  The RO interpreted the puretone 
thresholds at the frequencies of 1000, 2000, 3000, and 4000 
Hertz as 60, 70, 95, and 105, in the right ear, respectively, 
and 55, 80, 95 and 105, respectively, in the left ear.  The 
average puretone thresholds were 83 in the right ear and 84 
in the left ear (which is consistent with the findings of the 
July 2001 VA examination).

With consideration of Tables VIA and VII, and 4.86, this 
audiological evaluation established Level VII hearing in the 
right ear and Level VIII hearing in the left ear.  This is 
considered 40 percent disabling.  However, the RO granted a 
50 percent disability evaluation for this time period.  

The preponderance of the evidence is against the claim for a 
higher evaluation for bilateral hearing loss for this period.  



Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 90 percent disabling on and after July 1, 
2003.  

An audiological examination was conducted in July 2003.  The 
examination report shows that the puretone thresholds at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz were 70, 90, 
105+, and 105+, respectively (average 93 db.), in the right 
ear, and 70, 95, 105+, and 105+, respectively (average 94 
db.), in the left ear.  

The tympanometry revealed type A tympanograms, bilaterally, 
suggesting normal ear function.  Acoustic reflexes were 
consistent with the hearing loss, bilaterally.  Acoustic 
reflex decay was within normal limits to 0.5 kilohertz (kHz) 
and could not be evaluated at 1 kHz, bilaterally.  
Reliability for audiometric testing was good bilaterally.  

In reporting the diagnosis, it was reported that word 
recognition was 42 percent in the right ear and 28 percent in 
the left ear.  Audiometric testing revealed a moderately 
severe to severe to profound sensorineural hearing loss 
bilaterally.  Word recognition scores were very poor, 
bilaterally.  

With consideration of Tables VIA and VII, and 4.86, this 
audiological evaluation established Level X hearing in the 
right ear and Level XI hearing in the left ear.  This is 
considered 90 percent disabling.

The preponderance of the evidence is against the claim for a 
higher evaluation for bilateral hearing loss for this period.  

Factual background and criteria for an increased rating for 
residuals of gunshot wound to the right thigh

Service medical records relate that the veteran sustained 
gunshot wounds (GSW) to both thighs in December 1950.  There 
was an 8 x 4 centimeter (cm.) wound on the posterior lateral 
aspect of the right thigh and a 6 x 3 cm. on the posterior 
medial aspect of the right thigh.  The diagnosis was wound, 
missile, both thighs with involvement of the right sciatic 
nerve (peroneal portion).  He was released from the hospital 
in April 1951.  

An October 1952 rating action granted service connection for 
residuals of GSW to the right thigh with injury to Muscle 
Group XIII.  A 30 percent evaluation was assigned effective 
in August 1952.

Thereafter, the veteran returned to active duty status, and 
compensation for his service connected disabilities was 
discontinued.

A July 1961 VA examination noted a nontender 9-inch scar that 
extended from the lateral aspect of the right thigh around 
the posterior aspect to the medial aspect.  It was 6-inches 
above the popliteal area on the lateral aspect of the wound 
and 7-inches above the same area on the medial aspect of the 
wound.  The scar was somewhat depressed and numb.  There was 
decreased sensation in the area below the scar to the mid 
popliteal area.  In September 1961, the RO resumed the 
veteran's compensation at 30 percent disabling, which 
remained in effect until the current claim.  

The veteran filed his current claim in November 1995.  

In October 2001, the RO increased the disability evaluation 
for the right thigh disability to 40 percent disabling, 
effective July 24, 2001.  

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in five anatomical regions:  
Six muscle groups for the shoulder girdle and arm (Diagnostic 
Codes 5301 through 5306); three muscle groups for the forearm 
and hand (Diagnostic Codes 5307 through 5309); three muscle 
groups for the foot and leg (Diagnostic Codes 5310 through 
5312); six muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318); and, five muscle groups 
for the tarsal and neck (Diagnostic Codes 5319 through 5323).  

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lower threshold 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle injury shall be 
classified as slight, moderate, moderately severe or severe.  

Effective July 3, 1997, the criteria for rating muscle 
injuries were revised.  Under the old regulation, the type of 
injury causing "moderately severe" disability normally 
resulted from a through-and-through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity.  Objective findings would include relatively 
large entrance and (if present) exit scars, situated as to 
indicate the track of missile through important muscle 
groups.  There would be indications on palpation of moderate 
loss of deep fasciae, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with the sound side) would give positive evidence of marked 
or moderately severe loss.  38 C.F.R. 4.56, 4.72 (1996).

Under the revised regulation, the type of injury noted by the 
regulation as causing "moderately severe" disability normally 
resulted from a through-and-through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  History 
and complaint includes service department record or other 
evidence of hospitalization for prolonged treatment of the 
wound, and consistent complaint of cardinal symptoms of loss 
of power, weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings would include entrance and (if present) exit scars, 
situated as to indicate the track of missile through one or 
more muscle groups.  There would be indications on palpation 
of loss of deep fasciae, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) would give positive evidence of impairment.  
38 C.F.R. § 4.56 (1997).

As revised effective in July 3, 1997, the General Rating 
Formula for Muscle Injuries, 38 C.F.R. § 4.56 provides that 
an open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
the evidence establishes that the muscle damage is minimal.  
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.

If a law or regulation changes during the pendency of an 
appeal, the Board should first determine which version of the 
law or regulation is more favorable to the veteran.  If 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  Prior to the effective date of the change in 
the regulation, the Board can apply only the original 
version.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997) VAOPGCPREC 3-00.

Injuries to Muscle Group XIII, the posterior thigh group, 
whose functions include extension of the hip and flexion of 
the knee, outward and inward rotation of flexed knee, acting 
with the rectus femoris and sartorius synchronizing 
simultaneous flexion of the hip and the knee and extension of 
the hip and the knee by belt-over-pulley action at the knee 
joint, are evaluated pursuant to Diagnostic Code 5313.  For 
Diagnostic Code 5313, a noncompensable evaluation is assigned 
for slight disability, a 10 percent evaluation is assigned 
for moderate disability, a 30 percent evaluation is assigned 
for moderately severe disability, and a 40 percent evaluation 
is assigned for severe disability.  38 C.F.R. § 4.73.

The functional limitations due to pain must be accounted for 
in the disability evaluation.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § § 4.40, 4.45.



Entitlement to an increased rating for residuals of gunshot 
wound to the right thigh, evaluated as 30 percent disabling 
prior to July 24, 2001.

A VA examination was conducted in October 1996.  The veteran 
reported his medical history and symptoms.  He indicated that 
his legs sometimes gave away and he tended to fall.  He also 
experienced pain and weakness in the lower extremities.  He 
stated that he had been in a wheelchair since 1992, which he 
used most of the time.  Examination showed 2 well healed 
incision scars on the posterior aspect of the right thigh.  
There was a transverse scar on the right thigh that measured 
24 inches.  The scar was pliable and non tender.  There was 
no palpable defect in the muscle.  Circumference of the 
thighs were equal.  The diagnoses were healed GSW of the soft 
tissue of both thighs and subjective complaints of weakness, 
difficult to prove objectively.  

The record contains Social Security Administration (SSA) 
records that refer to a variety of disabilities including the 
lower extremities and hearing loss disabilities.  

A VA examination was conducted in June 1999.  The veteran 
reported that he had been in and out a wheelchair since 1951.  
He indicated that he spent 80 percent of his time in a 
wheelchair.  He indicated that he was able to walk with a 
cane at home.  It was noted that VA X-rays of the knees in 
1998 were normal.  On examination the veteran was noted to be 
extremely obese.  He showed hesitancy on bearing weight.  He 
was able to rise from the wheelchair without assistance.  He 
walked with a hobbling gait.  

There was an 8-inch old, healed transverse incision on the 
posterior aspect of the right thigh.  It was located in the 
middle third of the thigh.  There was some subcutaneous loss 
on the right.  There was little or no muscle tissue loss.  
Both thighs measured 61 cm. in circumference.  The veteran 
was able to mount the examining table and used a stool to 
ascend.  

The examiner commented that most of the veteran's difficulty 
was due to obesity rather than any weakness in the right 
thigh.  There was 4+ pitting edema below the knees.  There 
was no thigh or quadriceps atrophy.  He had full range of 
motion of about both knees and ankles.  The veteran was 
difficult to examine due to pain behavior.  When attempting 
to determine weakness the veteran exhibited give-away-type 
weakness; however, in absence of any muscle atrophy, the 
examiner noted that there should be no weakness.  While the 
veteran stated that he used the wheelchair due to lower 
extremity weakness and giving away, the examiner noted that 
it was probably due to obesity and the preference of the 
veteran.  The diagnosis was old, healed GSW, subcutaneous 
tissue, both thighs.   

The Board finds that the disability level in Muscle Group 
XIII was no more than moderately severe.  In other words, it 
was not severe.  This finding is fully supported by the above 
medical evidence, which describes a level of disability 
considerably lower than that suggested by the veteran and 
does not show that there is muscle atrophy, or loss of normal 
firm resistance of muscles, when compared with the sound 
side.  There was little or no muscle tissue loss.  He had 
full motion of the knees.  In reaching this finding, the 
Board has taken into consideration the cardinal signs and 
symptoms of muscle disability, as set forth in 38 C.F.R. 
§ 4.56(c), as well as the evidence pertaining to functional 
impairment due to pain, etc., as required by the Court in 
DeLuca and set forth in 38 C.F.R. § 4.40.

The preponderance of the evidence is against the claim for a 
higher evaluation for GSW to the right thigh for this period.  

Entitlement to an increased rating for gunshot wound 
residuals of the right thigh, evaluated as 40 percent 
disabling on and after July 24, 2001.

A VA examination was conducted in July 2001.  On examination, 
there was a 10-inch nontender transverse scar on the right 
thigh.  There was severe swelling of the right calf and feet.  
He was unable to move his knees, but had restricted motion 
from 10-70 degrees.  There was venous congestion in the leg 
areas.  The examiner commented that the veteran had 
significant disturbance in both legs evidenced by passive 
venous congestion.  There was minimal motion of the ankle due 
to severe swelling.  He had restricted motion in the knees, 
ankles and heels.  

The record contains VA outpatient records that date between 
July and October 2001, which show that the veteran was 
treated for a variety of disabilities.  In September 2001, 
physical rehabilitation was instituted for severe 
degenerative arthritis of the right knee.  He was unable to 
ambulate.  He was treated for lower extremity pain and 
swelling.  

In conjunction with a claim for a total rating, VA 
examinations were conducted in July 2003.  The veteran 
reported his medical history.  A 10-inch transverse scar was 
noted over the posterior right thigh.  It was noted that he 
had increased range motion of the knees from the prior 
examination.  His range of motion was 0 to110 degrees.  An 
examiner also noted that the veteran was unable to walk due 
to morbid obesity.  

The 40 percent evaluation currently assigned is the highest 
evaluation assignable for muscle injuries to Muscle Group 
XIII.  While there is pain, the extent that it causes 
functional limitation is contemplated in the 40 percent 
rating.  Further, there is no objective evidence of excess 
fatigability, incoordination, or other manifestations that 
might demonstrate additional functional impairment 
attributable to his GSW residuals.  VA examiners have 
indicated that the veteran's difficulty in ambulation is 
caused by other factors unrelated to his right thigh injury.  
The Board concludes that the schedule does not support an 
increased rating due to pain alone.  

The Board also recognizes the presence of a well-healed 
scarring, incidental to the right thigh surgery.  Here, the 
Board points out that the right thigh scars are well healed 
and there is no evidence of increased disability associated 
with the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805.

As the veteran has reached the maximum schedular the Board 
considered whether the RO should have referred the case for 
the assignment of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  However, as referred to above, the veteran 
has been granted a TDIU, effective in July 2001.

The preponderance of the evidence is against the claim for a 
higher evaluation for GSW to the right thigh for this period.  


ORDER

A rating in excess of 40 percent for bilateral hearing loss 
prior to February 26, 2002, is denied.

A rating in excess of 50 percent for bilateral hearing loss 
for the period from February 26, 2002 to July 1, 2003, is 
denied.  

A rating in excess of 90 percent for bilateral hearing loss 
on and after July 1, 2003, is denied.  

A rating in excess of 30 percent for gunshot wound residuals 
of the right thigh prior to July 24, 2001, is denied.

A rating in excess of 40 percent for gunshot wound residuals 
of the right thigh on and after July 24, 2001, is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


